Citation Nr: 1734382	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-03 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar anterolisthesis with disc desiccation and disc bulge with left paracentral extrusion.

2.  Entitlement to an increased rating in excess of 20 percent for the lumbar anterolisthesis with disc desiccation and disc bulge with left paracentral extrusion.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a June 2010 rating decision, the RO granted service connection for lumbar anterolisthesis with disc desiccation and disc bulge with left paracentral extrusion (back disability), rated as 10 percent disabling effective January 22, 2010.  In an April 2012 rating decision, the RO denied service connection for dysthymic disorder.  

In a subsequent December 2012 rating decision, the RO increased the rating for the service-connected back disability to 20 percent effective January 22, 2010.  As the subsequent rating decision granted less than the maximum available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2012 statement, the Veteran contended that he was unable to work as a result of his service-connected back disability.  In view of this contention, the RO developed the issue of TDIU, including the denial of this benefit in a December 2012 Statement of the Case (SOC).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting that an appeal for higher rating includes TDIU).

The Board notes that a claim for service connection for a psychiatric disorder encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the Veteran's service connection claim to include all diagnosed psychiatric disorders.

In December 2016, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired psychiatric disorder 

The Veteran contends that he has an acquired psychiatric disorder which is caused or aggravated by his service-connected back disability.  He was afforded a VA Mental Disorders examination in January 2012.  At that time the VA examiner determined that the Veteran met the diagnostic criteria for dysthymic disorder.  He opined that it would be with resort to speculation to opine as to whether or not the Veteran's dysthymic disorder is caused by or a result of his lumbar anterolisthesis with disc desiccation and disc bulge with paracentral extrusion.  In his rationale, he noted that there are several contributing factors to depression, such as chronic pain, cannabis use, genetic predisposition, having witnessed domestic violence as a child, and having had his life threatened by his father.  However, the Board finds that the examination report is inadequate.  The examiner did not specify whether the Veteran's back pain was a contributing factor to his psychiatric disorder.  Additionally, the examiner's opinion does not address whether his service-connected back disability aggravates his claimed psychiatric disorder. 

VA treatment records also reflect that the Veteran has a mood disorder or depressive disorder secondary to chronic pain.  See e.g., VA treatment records dated in December 2012 and October 2016.  In addition to his back pain, the Veteran is also diagnosed with knee pain and neck pain.  

In a private February 2017 examination report, that examiner, R. M. stated that he does not think the Veteran is suffering from an acquired psychiatric impairment to the spinal impairment, noting that the Veteran seems to be coping.  Thus, it remains unclear whether the Veteran's service-connected back disability causes or aggravates his claimed psychiatric disorder.

The Veteran submitted a private psychiatric opinion dated in February 2017 and an addendum noting that the Veteran suffered from agitated depression, at least as likely or not related to service experience.  In the April 2017 addendum, the private examiner stated that the Veteran's depression is secondary to his lumbar spine impairment, specifically, that it is at least as likely as not caused by his lumbar spine impairment.  However, this opinion is inadequate because no rationale was provided.

As there is no adequate opinion of record which addresses whether the Veteran has any current claimed acquired psychiatric disorders which is directly or secondarily related to service, the Board finds that a new opinion is necessary to address direct and secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain an adequate opinion regarding the nature and etiology of his claimed acquired psychiatric disorder.

Back disability

The Veteran was provided a VA examination regarding his service-connected back disability in May 2010.  The Veteran asserts that his back disability is worse than rated and therefore warrant increased ratings.  The Veteran was most recently provided a private spine examination in February 2017.  Range of motion findings regarding the thoracolumbar spine were not listed; however, it was noted that the Veteran had pain at 31 to 60 degrees.  A Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

During the VA and private examinations as well as the December 2016 Board hearing, the Veteran also reported having lower extremity neurological problems.  The applicable rating criteria for spine disabilities permit separate evaluation of neurological manifestations.  On remand, the VA examiner must specifically comment on whether the Veteran has any current lower extremity neurological symptoms that are related to the service-connected back disability.

In addition, the Board finds that the examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the May 2010 VA examiner recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

TDIU

The Veteran's claim for a TDIU remains intertwined with the other claims being remanded.  Accordingly, adjudication of the TDIU claim must await adjudication of the service connection and increased rating claims.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

VA treatment records 

In addition, it appears that the Veteran receives treatment for his claimed psychiatric and back disorders through VA and that records current through October 2016 are on file.  During the December 2016 Board hearing, the Veteran stated that he receives treatment for his back and psychiatric disorders through VA.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file his VA treatment records dated from October 2016 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Then, schedule the Veteran for a VA psychiatric examination to address the etiology of the claimed acquired psychiatric disorder.  The entire record, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review), identify any current acquired psychiatric disorders, and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was incurred in service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that current acquired psychiatric disorder was caused or aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected back disability. 

If aggravation is found, the examiner should address the baseline manifestations of the Veteran's current acquired psychiatric disorder found prior to aggravation; and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected back disability.

The examiner is asked to consider the 2017 private opinions as well as the VA treatment records noting mood/depressive disorder secondary to chronic pain.

The examiner is asked to provide a rationale for any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.

3.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to ascertain the severity of his service-connected back disability.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s).  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  

The examination must include testing of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the spine.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations.

The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  

The examiner must describe in full the functional impact of the service-connected back disability, to include discussion of the impact on occupational functioning.

All manifestations related to the low back disability must be clearly identified.  The examiner should specify whether, and to what extent, any lower extremity neurologic symptomatology is associated with the service-connected back disability.  Any necessary testing should be accomplished.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




